              Case 1:19-cv-00470-GSA Document 29 Filed 10/02/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     JULIO C. ENCINAS,                               )
14                                                   ) 1:19-cv-00470-GSA
                    Plaintiff,                       )
15                                                   )
          vs.                                        ) STIPULATION AND ORDER FOR AN
16   ANDREW SAUL,                                    ) EXTENSION OF TIME
     Commissioner of Social Security,                )
17                                                   )
                    Defendant.                       )
18                                                   )
                                                     )
19
20
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant shall have a 14-day extension of time from October 5, 2020 to
22
     October 19, 2020 to respond to Plaintiff’s motion for summary judgment. This is Defendant’s
23
     first request. Defendant’s counsel needs additional time to review the record and draft the
24
     responsive brief because she had to complete several briefs and participate in an oral argument in
25
     this past month. Defendant’s counsel understands that this case has already been extended and
26
     apologizes to the Court for this additional delay.
27
            This request is made in good faith with no intention to unduly delay the proceedings.
28


                                                      1
              Case 1:19-cv-00470-GSA Document 29 Filed 10/02/20 Page 2 of 2



 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                               Respectfully submitted,
 5
     Dated: October 2, 2020                      /s/ Jonathan O. Pena by Chantal R. Jenkins*
 6                                               *As authorized via email on October 2, 2020
                                                 Jonathan O. Pena, Esq.
 7                                               Attorney for Plaintiff
 8
 9   Dated: October 2, 2020                      McGREGOR W. SCOTT
                                                 United States Attorney
10                                               DEBORAH LEE STACHEL
11                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
12
13                                        By:    /s/ Chantal R. Jenkins
14                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
15
16
     IT IS SO ORDERED.
17
18      Dated:      October 2, 2020                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28


                                                     2
